Order of the Supreme Court, New York County (Diane Lebedeff, J.), entered on or about September 29, 1988, which denied defendants-appellants’ motion to dismiss the complaint for lack of personal jurisdiction, unanimously reversed, on the law, the motion granted, and the complaint dismissed as against appellants, with costs.
This appeal stems from a libel action arising out of what plaintiffs characterize as a "disinformation campaign” allegedly conducted by defendant Scott L. Smith, president of defendant Gold Standard, Inc., with respect to a lawsuit filed in the State of Utah over ownership and operation of a gold mine. Three Canadian defendants named in the libel action appeal from the denial of their motion to dismiss for lack of personal jurisdiction. We find that the record does not contain sufficient evidence that Smith was acting as agent under the control of or for the benefit of defendants-appellants Canarim Investment Corp., Ltd., 321264 B.C. Ltd., and Reyard Saadien, to support long-arm jurisdiction under CPLR 302. In our view, the stock ownership and corporate control exercised by certain of appellants in defendant Gold Standard, Inc., without more, does not provide a sufficient basis to constitute Gold Standard’s president an agent of appellánts for jurisdictional purposes. (See, Low v Bayerische Motoren Werke, 88 AD2d 504, 506 [1st Dept 1982].) Concur—Murphy, P. J., Sullivan, Ross, Rosenberger and Wallach, JJ.